            Case 1:19-cv-09746-LJL Document 44 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                4/12/2021
                                                                       :
IRENE GUTIERREZ MEZA, individually and on behalf :
of others similarly situated,                                          :
                                                                       :
                                    Plaintiff,                         :      19-cv-9746 (LJL)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
RAINBOW CLEANERS OF NY, INC. d/b/a                                     :
ECOMERIT CLEANERS, et al.,                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        As discussed at the April 9, 2021 status conference, the Court finds limited good cause to

extend the case management plan in this case. The deadline for the end of discovery is extended

to May 9, 2021. Defendants shall serve their requests for admission by April 16, 2021. Each

side will be permitted to take one deposition.

        If Plaintiff seeks to amend the complaint, she shall move to do so by April 13, 2021.

Defendants’ opposition, if any, is due April 16, 2021. In the absence of such motion, Plaintiff

will be permitted to amend the complaint solely to identify the “Johnny Doe” as Jason Chung

and only if current named defendant Paul Chung testifies at deposition that Jason Chung was

also an owner.

        Motions for summary judgment shall by filed by June 7, 2021. The parties shall submit a

proposed joint pretrial order by September 10, 2021.


        SO ORDERED.

Dated: April 12, 2021                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
